DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Narberes (US 4,942,277) in view of Repp (US 2006/0096929) further in view of Spickofsky (US 3,994,032).
Regarding claims 1 and 12, Narberes (figs. 1-2) discloses a colander and bowl 1 comprising: 

a perforated bottom panel 16, 26; 
a sidewall 12 having an upper end secured to said upper rim 22 and a lower end secured to said perforated bottom panel 26;
 a removable top lid 18 configured to attach to said upper rim 22; and 
a removable bottom lid 20 configured to attach to said perforated bottom panel 26.  
Narberes fails to disclose the colander and bowl 1 discussed above being collapsible, wherein said sidewall 12 is made at least in part of silicone and is expandable and collapsible between a collapsed configuration and an expanded configuration; and
said sidewall comprises a constant wall thickness extending from said upper rim to said perforated bottom panel. 
However, Repp teaches a collapsible strainer having a silicone sidewall that is expandable and collapsible between a collapsed configuration and an expanded configuration (figs. 4-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the sidewall 12 of Narberes, of silicone and collapsible, for the predictable result of allowing the colander to fit into an unusually small storage space, as taught by Repp in paragraph 0005.
Further, Spickofsky teaches a collapsible walled member having a constant wall thickness (figs. 1-2 and col. 1, lines 65-68).

Regarding claim 2, the modified Narberes further discloses said top and bottom lids 18, 20 being attachable and detachable in both the collapsed and expanded configurations (fig. 2 of Narberes and fig. 4 of Repp).  
Regarding claim 3, the modified Narberes further discloses said sidewall being (i) foldable from the expanded configuration to the collapsed configuration with regions of said sidewall flexing and (ii) expandable from the collapsed configuration to the expanded configuration with said regions forming at least a portion of said sidewall (fig. 4-5 of Repp).  
The modified Narberes fails to disclose the regions being at least five regions.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the regions of the modified Narberes, at least five regions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 5, the modified Narberes further discloses the collapsed configuration of said sidewall is a low-profile configuration with regions of said sidewall comprising two concave-up regions alternating with one concave-down regions (fig. 4 of Repp). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the regions of the modified Narberes, three concave-up regions alternating with two concave-down regions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 6, the modified Narberes further discloses in the collapsed configuration, said perforated bottom panel is elevated above a lowermost point of said concave-up regions (fig. 4 of Repp). 
Regarding claim 7, the modified Narberes further discloses in the collapsed configuration, a top surface of said perforated bottom panel is generally coplanar with an uppermost point of an outermost concave-down region of said sidewall (fig. 4 of Repp).  
Regarding claim 11, Narberes further discloses said bottom lid 20 comprises an upwardly-extending flange confining the surface area of said bottom lid 20 such that said bottom lid 20 is configured to snugly engage said perforated bottom panel 16, 26 (figs 1-2).
Regarding claim 13, Narberes further discloses said perforated bottom panel 16 being generally planar (figs. 1-2).
Regarding claim 18, the modified Narberes further discloses said top surface of said perforated bottom panel being planar in the collapsed configuration (fig. 2 of Narberes and fig. 4 of Repp).


 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Narberes (US 4,942,277) in view of Repp (US 2006/0096929) and Spickofsky (US 3,994,032) as applied to claim 1 above, further in view of Mayer (US 2006/0243141).
Regarding claims 8-9, the modified Narberes fails to disclose a top surface of said upper rim comprises an upwardly-extending double-ridge formation providing a mounting and sealing surface for said top lid; wherein a bottom surface of said top lid comprises a downwardly-extending ridge configured to engage with said mounting and sealing surface of said upper rim.  
However, Mayer teaches a container and a lid having double-ridge formation and corresponding downwardly-extending ridge (fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Narberes, ridges, as taught by Mayer, for the predictable result of providing a better seal.
Regarding the double-ridge being provided on the bowl and the ridge being provided on the lid, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Narberes (US 4,942,277) in view of Tsui (US 10,196,169) further in view of Yamaguch (US 4,377,191).

an upper rim 22 defining an opening; 
a perforated bottom panel 16, 26; 
a sidewall 12 having an upper end secured to said upper rim 22 and a lower end secured to said perforated bottom panel 26;
 a removable top lid 18 configured to attach to said upper rim 22; and 
a removable bottom lid 20 configured to attach to said perforated bottom panel 26.  
Narberes fails to disclose the colander and bowl 1 discussed above being collapsible, wherein said sidewall 12 is expandable and collapsible between a collapsed configuration and an expanded configuration, and said sidewall comprises a constant wall thickness extending from said upper rim to said perforated bottom panel. 
However, Tsui teaches a collapsible container that is expandable and collapsible between a collapsed configuration and an expanded configuration (figs. 10, 16-17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the sidewall 12 of Narberes, collapsible, as taught by Tsui, for the predictable result of allowing the colander to fit into an unusually small storage space.
Regarding said sidewall comprising a constant wall thickness extending from said upper rim to said perforated bottom panel. 
Yamaguchi teaches a collapsible sidewall having a constant wall thickness (fig. 5).

Regarding claim 14, Tsui further teaches an upper rim, perforated bottom panel and sidewall being generally square-shaped with rounded corners (fig. 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the modified device of Narberes, generally square-shaped with rounded corners, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Narberes (US 4,942,277) in view of Tsui (US 10,196,169) and Yamaguch (US 4,377,191) as applied to claim 1 above, further in view of McClelland (US 4,532,397).
Regarding claim 10, the modified Narberes fails to disclose said upper rim and said top lid each comprise a pair of laterally-extending handle portions with corresponding openings to facilitate manual gripping. 
However, McClelland teaches a receptacle system having a lid and a container having a pair of laterally-extending handle portions c (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the upper rim and top lid of the modified Narberes, 
Further, Tsui teaches handles having openings (fig. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the handles of the modified Narberes, openings, for the predictable result of providing ergonomic handle.

Claims15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Narberes (US 4,942,277) in view of Repp (US 2006/0096929) further in view of Yamaguch (US 4,377,191).
Regarding claim 15, Narberes (figs. 1-2) discloses a colander and bowl 10 comprising: 
an upper rim 22 defining an opening; 
a perforated bottom panel 16, 26; 
a sidewall 12 having an upper end secured to said upper rim and a lower end secured to said perforated bottom panel;
 a removable top lid 18 configured to attach to said upper rim 22; and 
a removable bottom lid 20 configured to attach to said perforated bottom panel. 
Narberes fails to disclose: 
said sidewall 12 being expandable and collapsible between a collapsed configuration and an expanded configuration and comprises five flexing regions;
wherein said top and bottom lids are attachable and detachable in both the collapsed and expanded configurations; 

said sidewall comprises a constant wall thickness extending from said upper rim to said perforated bottom panel. 
However, Repp teaches a collapsible strainer having a silicone sidewall that is expandable and collapsible between a collapsed configuration and an expanded configuration (figs. 4-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the sidewall 12 of Narberes, of collapsible, for the predictable result of allowing the colander to fit into an unusually small storage space, as taught by Repp in paragraph 0005.
Further, it is noted that the modified device of Narberes discloses: 
said top and bottom lids being attachable and detachable in both the collapsed and expanded configurations; 
said perforated bottom panel is elevated above a lowermost point of concave-up regions (fig. 4 of Repp).
Regarding said sidewall being foldable from the expanded configuration to the collapsed configuration in which five flexing regions comprise three concave-up regions alternating with two concave-down regions, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the regions of the modified Narberes, three concave-up regions alternating with two concave-down St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding said sidewall comprising a constant wall thickness extending from said upper rim to said perforated bottom panel. 
Yamaguchi teaches a collapsible sidewall having a constant wall thickness (fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the collapsible side wall of the modified Narberes, a constant wall thickness, as taught by Yamaguchi, for the predictable result of easily manufacturing the product.
Regarding claim 16, Narberes further discloses said perforated bottom panel 16, 26 comprises a planar top surface (fig. 2).
Regarding claim 17, the modified Narberes further discloses said planar top surface of said perforated bottom panel is generally coplanar with an uppermost point of an outermost concave- down region of said sidewall in the collapsed configuration (fig. 4 of Repp).

Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that Spickofsky is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Spickofsky is in the field of applicant’s endeavor i.e., the field of collapsible walls.
Regarding applicant’s argument that the collapsible walled member of Spickofsky dos not have a constant wall thickness, it is noted that col. 1, lines 65-68 of Spickofsky clearly states that the wall has a constant thickness. It is further noted that newly applied reference Yamaguchi (fig. 5) also teaches collapsible walls having a constant thickness were well known at the time the invention was filed.
Regarding applicant’s argument that the uppermost point of the outermost concave-down region of Repp is located in a plane spaced above that of the top surface of the perforated bottom panel, it is noted that fig. 4 of clearly shows the uppermost point of the outermost concave-down region and top surface of the bottom panel being in the same plane. Applicant’s marked-up fig. 4 clearly shows the line of the uppermost point of the concave-down region touching the top surface of the bottom panel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735